DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "canister" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Note that the term “container” is used in line 10.  For the purpose of examination, the terms canister and container are considered to refer to the same elements, i.e., the storage areas for the plural sauces.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Contractor (US 2018/0020683 A1) in view of Giusti et al (US 2016/0008835 A1).



an automatic sauce dispensing system (500), as illustrated in figure 5A,  for automatically dispensing sauces onto food products, as mentioned at paragraph 8, i.e., pizza sauce, being conveyed along at least one food product conveyor (520), as mentioned at paragraph 102,, comprising:
at least one food product conveyor (520) for conveying food products in a first direction x, noting that the conveyor (520) moves in a transporting direction:
a gantry framework disposed above said at least one food product conveyor (520) and extending across said at least one food product conveyor (502) from a first side of said at least one food product conveyor (502) to a second opposite side of said at least one food product conveyor (502), noting the z-stepper motor (204), y-stepper motor (206) and z-stepper motor (208), as illustrated in figure 2:
a plurality of sauce containers (508), as illustrated in figure 5a and as mentioned at paragraph 102, first sentence, fixedly mounted upon said gantry framework and respectively containing a plurality of sauces, i.e., food silos (508), noting paragraph 60, second to last sentence and paragraph 63, i.e., “multiple sauces like marinara and pesto”;
at least one slide mechanism, implied to be mounted upon said gantry framework so as to be movable in a second direction y, noting the y-stepper which is perpendicular to said first direction x, i.e., x-stepper motor (204). from said first side of said at least one food product conveyor (520) toward said second opposite side of said at least one food product conveyor (520), as illustrated in figure 5A:
a plurality of dispensing valves, i.e., extruders (532), as illustrated in figure 5B, mounted upon said at least one slide mechanism:
a plurality of conduits (533, 1408a, 1408b), as illustrated in figures 5B, 14A and 14B, respectively connected at first ends thereof to said plurality of sauce containers (508), and respectively connected at second opposite
ends thereof to said plurality of dispensing valves (532) , so as to respectively fluidically connect said plurality of containers (508) containing the plurality of sauces to said plurality of dispensing valves (532) such that said plurality of dispensing valves (532) can respectively control the dispensing of the plurality of sauces from said plurality of canisters/containers (508); and
a control system (400), as illustrated in figure 4 and as mentioned at paragraph 25, for moving said plurality of dispensing valves (532) mounted upon said at least one slide mechanism and relative to the at least one food product conveyor (520), and for controlling the operation of said plurality of dispensing valves (532), such that one or more of the plurality of sauces can be dispensed onto particular food products conveyed along said at least one food product conveyor (520) such that said plurality of dispensing valves (532) can effectively be disposed at any xy coordinate location relative to the at least one food product conveyor (520) so as to be capable of accurately depositing one or more of the plurality of sauces onto food products being conveyed by said at least one food product conveyor (520).

Regarding Claim 1, Contractor does not expressly teach at least one slide mechanism.
Regarding Claim 1, Contractor does not expressly teach, but Giusti teaches a slide mechanism (70, 78, 92), as illustrated in figure 4.
Regarding Clam 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a slide mechanism as taught by Giusti, in Contractors slide mechanism for the purpose of enabling more accurate positioning of the extruder/valves with respect to the food products transported on the conveyor.
Regarding Claim 3, Contractor teaches wherein said plurality of dispensing valves (532) are mounted upon at least one valve bank, i.e, CNC robot (506), as mentioned at paragraph 102, and scanning head (534), as illustrated in figure 5B.
Regarding Claim 4, Giusti teaches further comprising:
at least one guide rod, i.e., bearings (50a, 50b), as mentioned at paragraph 37, extending across the at least one food product conveyor (beneath tray (32)) so as to extend in said y direction, as illustrated in figure 1;
a servo motor drive (102), as mentioned at paragraph 42, fourth sentence, for example, movably mounted upon said at least one guide rod (50a, 50b); and
said at least one valve bank, i.e,. applicator mounting mechanism (64), as mentioned at paragraph 37, last sentence, having said plurality of dispensing valves (34, 38) mounted thereon, is mounted upon said servo motor drive (102) so that as said servo motor drive (102) moves along said at least one guide rod (50a, 50b), said at least one valve bank (64), having said plurality of dispensing valves (34, 38) mounted thereon, moves along said at least one guide rod (50a, 50b) in said y direction relative to the at least one food product conveyor, as illustrated in figures 1 and 4-6.
Regarding Claim 14, Nazarian does not expressly teach further comprising:
an automatic cleaning system for cleaning said system wherein said cleaning system may be initiated from said point of sale (POS) location and can be controlled by said programmable logic controller (PLC).
Regarding Claim 14, Nazarian does not expressly teach, but Bertness teaches further comprising:
an automatic cleaning system (50), as illustrated in figure 3, for cleaning said system (100), wherein said cleaning system may be initiated from said point of sale (POS) location, i.e., via smartphone computing device (20), as illustrated in figures 1, 4a and 4b, and can be controlled by said programmable logic controller (PLC), noting that a PLC is an equivalent controller to Bertness’ controller (44) with auxiliary input (18) and user interface (12), as illustrated in figure 1 and as mentioned at paragraph 46, for example.

Claim(s) 5-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Contractor (US 2018/0020683 A1) in view of Giusti et al (US 2016/0008835 A1) and further in view of Bertness (US 2018/0072557 A1).
Regarding Claims 5-7 and 11, Contractor teaches the system as described above.
Regarding Claim 5, Contractor does not expressly teach wherein:
said plurality of sauce containers are respectively mounted internally within a plurality of canisters
Regarding Claim 5, Bertness teaches wherein:
said plurality of sauce containers are respectively mounted internally within a plurality of canisters, as mentioned at paragraph 30, second sentence, i.e., [a]lternative  examples of reservoirs may include, but are not limited to, 
	Regarding Claim 5, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided said plurality of sauce containers are respectively mounted internally within a plurality of canisters as taught by Bertness, on Contractor’s gantry, for the purpose of protecting the sauce containers from contamination.
Regarding Claim 6, Bertness teaches wherein:
each one of said plurality of canisters, i.e., boxes, is provided with a removable cap so as to permit said sauce container disposed within said canister to be removed from said canister when the supply of sauce contained within said sauce container is depleted, and to permit said depleted sauce container to be replaced by a sauce container containing a full supply of sauce, as mentioned at paragraph 30, third sentence, i.e., “[s]till further examples of reservoirs may include movable or removable lids to facilitate refilling of reservoirs with additional base condiment or flavoring”, and noting the fourth sentence, which states “the reservoirs may be fillable through an opening with a removable cap…which facilitates connection of the reservoir to the condiment dispenser”.
Regarding Claim 7, Bertness teaches wherein:
each one of said plurality of end caps for said plurality of canisters is provided with a pneumatic fitting for permitting a supply of pressurized air to be fluidicaily connected to each one of said plurality of canisters, and to each one of said plurality of sauce containers disposed within said plurality of canisters, so as to pressurize the sauce contained within said plurality of sauce containers, noting the mention of the use of “pressurization” in the last sentence of paragraph 29, and paragraph 43, which mentions in the third sentence, that “the controller may operate the pumps to create a positive pressure in the flexible tubes 45, while also selectively closing and opening valves 43 to selectively dead head the flexible tubes 45 to build up pressure therein”.  Note that the pressurized nature of the system would necessitate a pneumatic fitting for each cap/lid used to seal the container inside the canister, thus maintaining the integrity of the pressurized system.
Regarding Claim 11, Contractor does not expressly teach wherein:
each one of said sauce dispensing valves comprises a pinch valve for pinching closed a fluid hose or conduit fluidically connecting a respective one of said plurality of sauce containers to a respective one of said plurality of sauce dispensing valves.
Regarding Claim 11, Contractor does not expressly teach but Bertness teaches wherein:
each one of said sauce dispensing valves comprises a pinch valve for pinching closed a fluid hose or conduit fluidically connecting a respective one of said plurality of sauce containers to a respective one of said plurality of sauce dispensing valves, as mentioned at paragraph 27, last sentence, i.e., “by using 
Regarding Claim 11, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein:
each one of said sauce dispensing valves comprises a pinch valve for pinching closed a fluid hose or conduit fluidically connecting a respective one of said plurality of sauce containers to a respective one of said plurality of sauce dispensing valves, as taught by Bertness, in Contractor’s sauce dispensing system, since a pinch valve is a common valve known to control a fluid flow out of a fluid reservoir.
Claim(s) 8-10, 12, 13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Contractor (US 2018/0020683 A1) in view of Giusti et al (US 2016/0008835 A1)and further in view of Garden et al (US 2017/0290345 A1).
	Regarding Claims 8-10, 12, 13, 15 and 16, Contractcor teaches the system as described above.
Regarding Claim 8, Contractor does not expressly teach further comprising:
a sensor system respectively associated with each one of said plurality of sauce containers for sensing the amount of sauce remaining within each one of said plurality of sauce containers so as to enable food preparation personnel to replace a depleted sauce container with another sauce container which has a full supply of sauce contained therein.
Regarding Claim 8, Contractor does not expressly teach, but Garden teaches further comprising:
a sensor system respectively associated with each one of said plurality of sauce containers for sensing the amount of sauce remaining within each one of said plurality of sauce containers so as to enable food preparation personnel to replace a depleted sauce container with another sauce container which has a full supply of sauce contained therein, as mentioned at paragraph 84, fourth sentence, i.e., “[t]he reservoir 302 may include one or more sensors that provide measurements related to the amount of sauce remaining in reservoir 302”.  See also paragraph 100 and locations sensors 
Regarding Claim 8, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a sensor system respectively associated with each one of said plurality of sauce containers for sensing the amount of sauce remaining within each one of said plurality of sauce containers so as to enable food preparation personnel to replace a depleted sauce container with another sauce container which has a full supply of sauce contained therein, as taught by Garden, in Contractor’s sauce dispensing system, for the purpose of indicating when the sauce has been fully emptied in a particular reservoir.
wherein:
said sensor system respectively associated with each one of said plurality of sauce containers comprises a light transmitter disposed upon one side of a sauce container and a light receiver disposed upon the opposite side of the sauce container,
whereby when a light beam from said light transmitter is received by said light receiver, a warning/alarm will be emitted indicating to food preparation personnel that the sauce supply within the sauce container is being depleted or has been depleted.

	Regarding Claim 9, Garden teaches wherein:
said sensor system (155d), as mentioned at paragraph 100, respectively associated with each one of said plurality of sauce containers (155) comprises a light transmitter disposed upon one side of a sauce container (155) and a light receiver disposed upon the opposite side of the sauce container, as mentioned at paragraph 100,
whereby when a light beam from said light transmitter is received by said light receiver, as described in paragraph 102 with respect to location sensors (155d), a warning/alarm will be emitted indicating to food preparation personnel that the sauce supply within the sauce container is being depleted or has been depleted, as mentioned at paragraph 102, third to the last sentence, i.e., “[t]he control system 104 may cause an alarm to be activated when the threshold value is met or passed”.
	Regarding Claim 10, official notice is taken that it would have been obvious to have included wherein:
said sensor system is calibrated so as to distinguish between a predetermined volumetric amount of sauce contained within said sauce container and a film of sauce which may be residually disposed upon an internal peripheral wail surface of said sauce container as sauce is depleted from said sauce container, in Contractor’s sauce dispensing container’s to accommodate for residual sauce left on the internal sides of the container while still registering the accurate detection of the level of sauce inside said container.
Note that since Applicant does not dispute the finding of official notice that the calibration of the sensor system is obvious, this is considered to be fact.

Regarding Claim 12, Contractor does not expressly teach wherein:
said control system comprises a programmable logic controller (PLC).
Regarding Claim 12, Contractor does not expressly teach, but Garden teaches wherein:
said control system comprises a programmable logic controller (PLC), as mentioned at paragraph 137, last sentence.
Regarding Claim 12, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a control system in the form of a programmable logic controller (PLC) as taught by Garden, in Contractor’s sauce dispensing system for the purpose of controlling said system with a ruggedized computer control, as is common in automated industrial machinery.
Regarding Claim 13, Contractor does not expressly teach, further comprising:
a point of sale (POS) location operatively connected to said programmable logic controller (PLC) such that patrons can enter food orders directly into said system.
Regarding Claim 13, Contractor does not expressly teach, but Garden teaches further comprising:
a point of sale (POS) location (104, 106, 108), as mentioned at paragraphs 70-73, operatively connected to said programmable logic controller (PLC), as mentioned at paragraph 137, such that patrons can enter food orders directly into said system.
Regarding Claim 13, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a point of sale (POS) location operatively connected to said programmable logic controller (PLC) such that patrons can enter food orders directly into said system, as taught by Garden, in Contractor’s sauce dispensing system for the purpose of providing seamless responsive assembly of food items based upon customers demand as represented by their orders.  
Regarding Claim 15, Contractor does not expressly teach wherein:
said system comprises an integral component of a food preparation line.
Regarding Claim 15, Contractor does not expressly teach, but Garden teaches wherein:
said system comprises an integral component of a food preparation line, as illustrated in figures 1 and 2a, noting that Garden’s food preparation line has a variety of modules that perform various tasks, and that Contractor’s sauce dispensing system would be a logical addition since adding sauces and spices of various types is a necessary task of creating pizza’s or other fast food items and would have been obvious to add before oven module (124f).  
	
Regarding Claim 16, Contractor teaches wherein:
said system comprises a modular component that can effectively be inserted into and removed from various different food preparation lines, noting that Contractor’s sauce dispensing system (500), as illustrated in figure 5A, is modular and .
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Contractor (US 2018/0020683 A1) in view of Giusti et al (US 2016/0008835 A1) and further in view of Parks  (US 2009/0071395 A1).

Regarding Claims 17 and 18, Contractor teaches the system as described above.
Regarding Claims 17 and 18, Contractor teaches at paragraph 149, that the food silos (1340) are may be enclosed in a housing that is temperature controlled, but does not teach expressly heating or cooling them.

Regarding Claim 17, Contractor does not expressly teach wherein:
at least one of said plurality of sauce containers may be precooled to a temperature below ambient room temperature.
Regarding Claim 18, Contractor does not expressly teach wherein:
at least one of said plurality of sauce containers may be preheated to a temperature above ambient room temperature.
Regarding Claim 17, Contractor does not expressly teach, but Parks teaches wherein:
at least one of said plurality of sauce containers may be precooled to a temperature below ambient room temperature, as mentioned at paragraph 23.
Regarding Claim 18, Contractor does not expressly teach but Parks teaches wherein:
at least one of said plurality of sauce containers may be preheated to a temperature above ambient room temperature, as mentioned at paragraph 23.
	Regarding Claims 17 and 18, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided, as mentioned in Claim 17, at least one of said plurality of sauce containers may be precooled to a temperature below ambient room temperature and as mentioned in Claim 18, at least one of said plurality of sauce containers may be preheated to a temperature above ambient room temperature as taught by Parks, in Contractor’s sauce dispensing system, for the purpose of heating or cooling sauces, spices and condiments according to storage and cooking requirements.	
Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

July 31, 2021